Citation Nr: 1456146	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-12 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired cardiac disability, including undiagnosed illness.

2.  Entitlement to service connection for any acquired lower back disability, including undiagnosed illness.

3.  Entitlement to service connection for any acquired respiratory disability, including undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran performed active duty for training from July to December 1987 and active military service from October 1988 to May 1991 and from May 2006 to April 2007.  He is a Persian Gulf War veteran and a combat veteran.

This appeal arises from April 1996 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2014, the Board remanded the claims on appeal for further development.

The issues of entitlement to a total disability rating based on individual unemployability and entitlement to special monthly compensation based on the need for aid & attendance/housebound status have been raised by the record in September and October 2014 statements, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the May 2014 remand, the Board instructed the AMC to schedule the Veteran for VA examinations to determine the nature and severity of any heart, spine and respiratory disabilities.  In particular, the remand directives requested that the VA examiner address at least two questions for each disability on appeal.  The examiner was asked to render an opinion as to whether any currently diagnosed heart, spine and respiratory disability is related to active military service and if the answer is no, then is there any cardiovascular, spine or respiratory sign or symptoms that cannot be attributed to a known clinical diagnosis?  

The Veteran underwent a VA examination in August 2014 and was diagnosed as having lumbosacral strain, atherosclerotic cardiovascular disease, asthma and chronic obstructive pulmonary disease.  The examiner rendered negative nexus opinions with rationales for each diagnosed disability.  However, with respect to the spine diagnosis, the examiner noted that the Veteran had back strain in the military but then conversely stated that this condition was not caused by his military service.  Also, although specifically requested by the Board, the examiner did not comment on the progression of L3-4-5 disc pathology in a February 1996 VA spine examination.  With respect to all of the claims, the examiner failed to address questions about when any cardiovascular, spine or respiratory sign or symptoms could not be attributed to a known clinical diagnosis.

In light of the above deficiencies, the Board finds that further clarification and opinions are warranted with respect to each claim.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the August 2014 VA examiner.  Prior to drafting the opinions, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

With respect the acquired cardiac disability claim, the examiner is asked to answer two questions:

I.  Is it is at least as likely as not (50 percent or greater possibility) that ischemic heart disease is related to active military service?

 II. If the answer above is "no", then is any cardiovascular sign or symptom seen that cannot be attributed to ischemic heart disease or other known clinical diagnosis? 

With respect to the acquired lower back claim, examiner is asked to comment on the progression of L3-4-5 disc pathology shown in February 1996 and then address two questions: 

I. Is it is at least as likely as not (50 percent or greater possibility) that any spine disability shown was caused by the Veteran's first period of active service from October 1988 to May 1991?

 II. Does any spine-related sign or symptoms exist that cannot be attributed to a known clinical diagnosis? 

With respect to the acquired respiratory disability claim, the examiner is asked to address four questions: 

I. Is it is at least as likely as not (50 percent or greater possibility) that any respiratory disability shown was caused by the Veteran's first period of active service from October 1988 to May 1991?

 II. Is it is at least as likely as not that any respiratory disability shown was caused by the Veteran's second period of active service from May 2006 to April 2007?

 III. Is it is at least as likely as not that any respiratory disability was caused or aggravated by any service-connected disability?

 IV. Does any respiratory-related sign or symptoms exist that cannot be attributed to a known clinical diagnosis? 

The examiner is asked to supply rationales for all conclusions in a legible report. 

2.  Following the above, the AOJ should review all the relevant evidence and re-adjudicate the claims. The AOJ must address whether there is clear and unmistakable evidence that (1) there was no increase in spine disability during the more recent period of active military service; or, (2) whether there is clear and unmistakable evidence that any increase in L3-4-5 disc pathology has been due to the natural progression of the condition.  This burden is met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding that the record contains insufficient evidence of aggravation.
 
3.  If the desired benefits are not granted, an appropriate Supplemental Statement of the Case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




